Citation Nr: 1109711	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously-denied claim of entitment to service connection for migraine headaches, to include as due to exposure to herbicides, or in the alternative, as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitment to service connection for migraine headaches, to include as due to exposure to herbicides, or in the alternative, as secondary to service-connected PTSD.  

3.  Entitment to service connection for hypertension, to include as due to exposure to herbicides, or in the alternative, claimed as secondary to ischemic heart disease or service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from January 1967 to December 1968.  The Veteran's service records reflect that he served in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office Lincoln, Nebraska (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

After the March 2010 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

In June 2008, the Board denied the Veteran's claim of entitlement to service connection for a bilateral leg condition.  To the Board's knowledge, no appeal was taken concerning that decision.  The Board's decision is therefore final, and that issue will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).

Clarification of the issue on appeal

Concerning the Veteran's migraine headaches claim, as will be discussed below, this claim was denied by the RO in rating decisions dated in February 2006 and July 2007.  The Veteran failed to express disagreement with either decision, and they became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

In April 2008, the Veteran again expressed that he wished to assert a claim of entitlement to service connection for migraine headaches and claimed that such was due to exposure to herbicides.  See the Veteran's April 2008 statement.  However, the RO developed the Veteran's claim as a new claim of service connection rather than a petition to reopen a previously-denied claim.  While neither the February 2006 nor July 2007 rating decision contemplated this theory of entitlement, the Board observes that new etiological theories for service connection for claimed disorders, such as secondary service connection, does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

Despite the RO's actions, the Board has recharacterized the Veteran's claim as one to reopen a previously-denied claim of service connection.  

The issue of whether evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a heart condition, to include as due to exposure to herbicides has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See a February 2010 statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  As that issue has not yet been considered by the RO, it is REFERRED to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In an unappealed July 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD.

2.  Additional evidence received since the July 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for entitlement to service connection for migraine headaches, to include as due to exposure to herbicides, or in the alternative, claimed as secondary to service-connected PTSD.  

3.  The competent medical and other evidence of record reflects that the Veteran has continuously experienced migraine headaches since service.  

4.  Resolving all doubt in the Veteran's favor, the competent medical and other evidence of record addressing whether the Veteran's hypertension is causally related to his service-connected PTSD is at least in equipoise.  


CONCLUSIONS OF LAW

1.  The July 2007 rating decision, denying the claim of entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claim of entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Entitlement to service connection for migraine headaches is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Entitlement to service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the previously-denied claim of service connection for migraine headaches, that petition has been granted, as discussed below.  As will also be discussed below, the Veteran's claims for service connection for migraine headaches and hypertension have also been granted.  As such, the Board finds that any deficiency related to the VCAA concerning petitions to reopen, service connection, secondary service connection, disability ratings and effective dates is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); see also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Secondary Service Connection

As discussed above, the Veteran has asserted his claim under several theories of entitlement, to include direct service connection, to include continuity of symptomatology, secondary service connection and service connection due to presumed exposure to herbicides.  As will be discussed below, the Board has concluded that the Veteran's claim may be availed under the theory of direct service connection, to include continuity of symptomatology.  Accordingly, the Board will not discuss the laws and regulation concerning secondary service connection or service connection due to exposure to herbicides.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) overruling Evans v. Brown, 9 Vet. App. 273 (1996).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  See Shade, supra.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Discussion

As noted above, the RO failed to analyze the Veteran's migraine headaches claim as one to reopen a previously-denied claim of service connection.  Accordingly, new and material evidence was not discussed.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Veteran previously filed claim of entitlement to service connection migraine headaches, claimed as secondary to service-connected PTSD.  That claims was most-recently denied in the July 2007 rating decision.  Specifically, the Veteran's claim was denied on the basis that the medical evidence submitted did not reflect that the migraine headaches were related to his service-connected PTSD.  The Veteran did not initiate an appeal and the underlying decision became final.  38 U.S.C.A. § 7104.

At the time of the final July 2007 RO denial, evidence of record included the Veteran's service treatment records, VA treatment outpatient treatment private treatment records from M.A.K., D.C. dated from 2000 to 2005, a May 2007 statement from J.K.L., M.D., the report from a July 2007 VA examination and statement from the Veteran and his family.  

Since the prior final denial of the Veteran's claims in July 2007, the Veteran testified that he has experienced migraine headaches continuously since service.  See the March 2010 VA hearing transcript at pages 6 - 8.  This evidence is new and material, as it was not before the RO at the time of the July 2007 rating decision and pertains to continuity of symptomatology, it raises a reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has been submitted; the claim of entitlement to service connection for migraine headaches is reopened.  See 38 C.F.R. § 3.156, supra.

Analysis

As noted above, the Board will focus it's analysis of the Veteran's migraine headaches claim on the theory of direct service connection.  

In this case, it is uncontroverted that the Veteran has been diagnosed with migraine headaches.  See e.g., see private treatment records from M.A.K., D.C. and J.K.L., M.D. dated in May 2000 and May 2007, respectively, as well as the report of the July 2007 VA examination.  Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and the Veteran's service treatment records fail to reflect in-service complaints of or treatment for migraine headaches.  However, the Veteran has contended that he experienced migraine headaches during his service, although he "didn't realize what [he] was having."  Indeed, the Veteran testified that such is not documented in his service treatment records because he "wasn't going to tell anybody that [he] was having headaches."  See the report of the July 2007 VA examination and March 2010 VA hearing transcript report at page 7.  The Court has held that the Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, as noted elsewhere in this decision, the Veteran is certainly competent to report symptomatology which he has experienced.  See Layno, supra.  As such, Hickson element (2) has been demonstrated.  

With respect to crucial Hickson element (3), medical evidence of a nexus between either the claimed in-service injury and the current disability, The Board notes that there is no nexus opinion of record addressing the matter of direct service connection.  The July 2007 VA examiner only opined that the Veteran's migrained headaches were not caused or aggravated by his service-connected PTSD.  However, this is not fatal to the Veteran's claim.

As noted above, the Veteran may be availed if the competent medical and other evidence of record reflects that the Veteran experienced migraine headaches continuously since his service.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  

With the above criteria in mind, the Board concludes that the medical and other evidence of record reflects that the Veteran has experienced migraine headaches since his service discharge.  To the extent the Veteran asserts that he has experienced migraine headaches continually since his discharge from service in 1968, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, supporting medical evidence of continuity of symptomatology is required in this case.  See Voerth, supra [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  

In this regard the Board notes that thev has submitted statements from his wife (D.V.), his brothers (R.V. and L.L.V.), his sister (C.M.), his brother-in-law (R.E.M.) and his sister-in-law (B.S.) which assert that the Veteran began experiencing migraine headaches shortly after his discharge from service.  See statements from the Veteran's family dated in January 2006.  Moreover, as noted above, the July 2007 VA examiner noted that the Veteran asserted that he suffered migraine headaches since his discharge from service.  See the July 2007 VA examination report.  

In summary, the evidence, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the preponderance of the weight of the evidence supports grants of service connection for migraine headaches due to continuity of symptomatology.  38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. § 3.102, 3.303(b) (2010); see also Gilbert, supra.

The hypertension claim

As with the Veteran's migraine headaches claim, the Veteran has asserted his hypertension claim under several theories of entitlement; direct service connection, to include as due to exposure to herbicides, and secondary service connection.  As will be discussed below, theBoard concludes that service connection is warranted under the theory of secondary service connection.  Accordingly, the Board's analysis will focus on this theory of entitlement.  

Secondary service connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service- connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Analysis

With respect to Wallin element (1), it is uncontroverted that the Veteran has a current diagnosis of hypertension.  See e.g., the March 2006 and March 2010 VA examination reports.  Accordingly, Wallin element (1) has been met.

With respect to Wallin element (2), the RO granted service connection for PTSD in the February 2006 rating decision.  Accordingly, Wallin element (2) is demonstrated as to both claims.  

As to crucial Wallin element (3), whether the Veteran's hypertension, is causally related to his service-connected PTSD, the Board observes that the Veteran's private healthcare provider has provided an opinion favorable to the Veteran's claim, while the March 2010 VA examiner opined that the Veteran's hypertension was unrelated to his service-connected PTSD.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Also, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

The report of the March 2006 VA examination reflects that the VA examiner, after a physical examination and interv

Finally, the Board notes that the March 2010 VA examiner opined that the Veteran's hypertension was not causally related to or aggravated by his ischemic heart disease, but failed to provide an opinion concerning a possible relationship between the Veteran's hypertension and his service-connected PTSD.  See the March 2010 VA examination report.  

Hence, given the various strengths and weaknesses of the medical evidence of record, the Board does find that the evidence preponderates against the Veteran's claim.  Therefore, resolving all doubt in the Veteran's benefit, the Board finds that the evidence is at least in equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert, supra.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chondromalacia of the right knee is reopened, and to this extent only, the appeal is granted.

Entitment to service connection for migraine headaches is granted.  

3.  Entitment to service connection for hypertension, claimed as secondary to service-connected PTSD, is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


